News Release For Immediate Release Contact:Thomas X. Geisel, President and Chief Executive Officer (856) 690-4329 Sun Bancorp, Inc. Reports Third Quarter 2013 Results Third Quarter Highlights · Non-Performing Loans declined $16.3 million during the quarter to $55.4 million · NPL / Loans decreased to 2.55%; down from 3.32% in prior quarter and 5.23% in the third quarter of 2012 · Excess liquidity grew as interest bearing cash averaged $349.4 million or 10.7% of average assets VINELAND, NJ – October 23, 2013 – Sun Bancorp, Inc. (NASDAQ: SNBC) (the “Company”) reported today a net loss available to common shareholders of $4.9 million, or a loss of $0.06 per diluted share, for the quarter ended September 30, 2013, compared to net income available to common shareholders of $678 thousand, or $0.01 per diluted share, and $1.2 million, or $0.01 per diluted share, for the second quarter of 2013 and the third quarter of 2012, respectively. The following are key items and events that occurred during the third quarter of 2013: · Acceleration of regulatory remediation efforts and mortgage platform enhancements increased professional fees to $5.9 million which is up from $4.8 million in the prior quarter and $713 thousand in the third quarter of 2012 · Provision expense of $724 thousand recorded in the third quarter of 2013 as compared to negative provision of $1.9 million in the second quarter of 2013. The allowance for loan losses equaled $48.9 million at September 30, 2013, an increase of $847 thousand from June 30, 2013. The allowance for loan losses equaled 2.25% of gross loans held-for-investment and 88.19% of non-performing loans held-for-investment at September 30, 2013 as compared to 2.22% and 66.93%, respectively, at June 30, 2013 and 2.02% and 55.33%, respectively, at December 31, 2012. · Total risk-based capital equaled 14.72% at September 30, 2013, a decrease of 8 basis points from 14.80% at June 30, 2013. · Increases in interest rates caused a reduction in mortgage banking income. Net mortgage banking income fell $3.5 million compared to the prior quarter. Sun National Bank (the “Bank”) reduced expenses early in the fourth quarter to adjust its fixed cost infrastructure to the new lower volume environment by reducing headcount by 19 positions. It is anticipated that these reductions will save approximately $1.3 million annually going forward. · The Bank deployed approximately $151 million of cash into mortgage backed securities during the quarter but interest bearing cash still ended the quarter at $376.5 million. “We believe the third quarter reflects the later stages of the Company’s transition, as we continue to improve our asset quality profile and invest in risk management infrastructure enhancements,” said Thomas X. Geisel, the Company’s President and Chief Executive Officer. “We have focused on balancing the impacts of a rising rate environment and reducing risk on the balance sheet with deposit generation, product and service innovations and managed loan growth. As we finish out the year, we expect to maintain this focus and continue executing on our strategy.” Discussion of Results: Balance Sheet ●Total assets were $3.24 billion at September 30, 2013, as compared to $3.21 billion at June 30, 2013 and $3.22 billion at December 31, 2012. ●Cash and cash equivalents increased $11.3 million and $284.0 million, respectively, to $453.6 million at September 30, 2013 as compared to June 30, 2013 and December 31, 2012, primarily due to an increase in interest earning bank balances as a result of commercial loan pay downs generated from workout strategies and the sales of jumbo residential mortgage loans out of the portfolio. ●Investment securities available for sale were $407.2 million as of September 30, 2013 compared to $343.1 million at June 30, 2013 and $443.2 million at December 31, 2012. The increase of $64.1 million from the prior quarter was due to the purchase of $151.1 million of mortgage backed securities offset by the sale of $71 million of U.S. Treasury securities. ●Gross loans held-for-investment were $2.17 billion at September 30, 2013, as compared to $2.16 billion at June 30, 2013 and $2.28 billion at December 31, 2012. Compared to December 31, 2012, loans held-for-investment decreased $106.6 million, primarily due to pay downs of commercial real estate loans and the sale of jumbo residential mortgages. Net Interest Income and Margin ●Net interest income increased $1.2 million from the linked quarter to $23.0 million for the three months ended September 30, 2013. The net interest margin increased 14 basis points to 3.10% for the three months ended September 30, 2013 from 2.96% for the linked quarter, and decreased 31 basis points as compared to the third quarter of 2012. The average yield on interest-earning assets increased 11 basis points to 3.61% at September 30, 2013 from 3.50% at June 30, 2013. This increase was due primarily to an increase in commercial loan yields of 27 basis points as compared to the linked quarter resulting from an interest recovery of $1.2 million on the payoff of a nonperforming loan. The margin variance between the quarter ended September 30, 2013 and the comparable prior year period is primarily due to an increase of $328.4 million in average interest-earning bank balances. In addition, there was a 19 basis point decline in the yield on investment securities primarily due to a decrease in average balances resulting from sales of investment securities in 2013. Total average investment securities for the three months ended September 30, 2013 were $414.2 million compared to $534.8 million for the three months ended September 30, 2012. ●Excluding bulk sales, residential mortgage loans sold during the quarter totaled $127.4 million as compared to $161.6 million in the previous quarter and $119.7 million in the comparable prior year quarter.The locked sale pipeline has decreased to $27 million from $84 million at June 30, 2013.The increasing interest rate environment has caused a decrease in residential mortgage production.Despite this production decline, closed loans for the nine months ended September 30, 2013 totaled $595 million, a 39% increase from the same prior year period. Non-Interest Income ●Non-interest income was $5.8 million for the quarter ended September 30, 2013, as compared to $10.2 million for the quarter ended June 30, 2013 and $9.5 million for the comparable prior year quarter. The decrease from the linked quarter was primarily attributable to the decrease in net mortgage banking revenue of $4.0 million resulting primarily from a decline in production volume due to rising rates as well as a $1.5 million gain recognized on the sales of jumbo residential mortgage loans in the second quarter. The results of operations for the three months ended September 30, 2013 also includes a negative derivative credit valuation adjustment recorded of $380 thousand compared to a positive derivative credit valuation adjustment of $6 thousand recorded during the three months ended June 30, 2013. Non-Interest Expense ●Non-interest expense was $33.0 million in the third quarter of 2013, a decrease of $229 thousand compared to the linked quarter and an increase of $2.2 million over the comparable prior year quarter. In comparison to the linked quarter, decreases in real estate owned expense, net, commission expense and salaries and employee benefits of $1.0 million, $555 thousand and $363 thousand, respectively, were partially offset by an increase of $1.2 million in professional fees.Professional fees increased by $5.2 million from the same prior year quarter due to regulatory compliance and mortgage risk related consulting services and platform enhancements performed in the first nine months of 2013. This increase was partially offset by decreases in problem loan expense and salaries and employee benefits of $1.3 million and $1.0 million, respectively, compared to the third quarter in 2012. Asset Quality ●During the third quarter of 2013, provision expense of $724 thousand was recorded, as compared to negative provision of $1.9 million in the linked quarter and expense of $1.9 million in the comparable prior year quarter. The allowance for loan losses was $48.9 million at September 30, 2013, or 2.25% of gross loans held-for-investment, as compared to 2.22% at June 30, 2013 and 2.02% at December 31, 2012.Recoveries were $1.8 million in the third quarter of 2013, as compared to $4.8 million of recoveries recorded in the linked quarter, $3.0 million of which was related to the payoff of one commercial real estate loan. Charge-offs recorded during the three months ended September 30, 2013 were $1.7 million, as compared to $2.0 million for the linked quarter and $5.0 million for the comparable prior year quarter. ●Total non-performing assets were $60.5 million, or 2.76% of total gross loans held-for-investment, loans held-for-sale and real estate owned at September 30, 2013, as compared to $78.5 million, or 3.51%, and $103.1 million, or 4.18%, respectively, at June 30, 2013 and December 31, 2012. Non-performing loans decreased $16.3 million over the linked quarter to $55.4 million at September 30, 2013 from $71.7 million at June 30, 2013 and decreased $40.2 million from $95.6 million at December 31, 2012. The decrease from the linked quarter was primarily due to the payoff of three nonperforming commercial loans totaling $15.5 million. For the year, ten nonperforming commercial loans totaling $33.9 million have been paid off as a result of the Company’s workout strategies. Capital ●Shareholders’ equity totaled $257.1 million at September 30, 2013 compared to $261.7 million at June 30, 2013 and $262.6 million at December 31, 2012.The Company’s tangible equity to tangible assets ratio was 6.81% at September 30, 2013, as compared to 7.00% at June 30, 2013 and 6.95% at December 31, 2012. At September 30, 2013, the Company’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 14.72%, 12.76%, and 9.13%, respectively. At September 30, 2013, the Bank’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 13.96%, 12.70%, and 9.09%, respectively. The Company will hold its regularly scheduled conference call on Thursday October 24, 2013, at 11:00 a.m. (ET).Participants may listen to the live web cast through the Company’s website at www.sunnationalbank.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Company’s website for two weeks following the call. Sun Bancorp, Inc. (NASDAQ: SNBC) is a $3.24 billion asset bank holding company headquartered in Vineland, New Jersey, with its executive offices located in Mt. Laurel, New Jersey. Its primary subsidiary is Sun National Bank, a full service commercial bank serving customers through 50-plus locations in New Jersey. Sun National Bank has been named one of Forbes Magazine's “Most Trustworthy Companies” for five years running. Sun National Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnationalbank.com. Cautionary Note Regarding Forward-Looking Statements The foregoing material contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995, concerning the financial condition, results of operations and business of the Company.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about events or results or otherwise are not statements of historical facts, including statements about anticipated savings from reductions in personnel, improving our asset quality profile, reducing our risk, enhancing our regulatory infrastructure and balancing the impacts of a rising rate environment and reducing risk on the balance sheet with deposit generation, product and service innovations and managed loan growth and being in the later stages of the Company's transition.Actual results and trends could differ materially from those set forth in such statements and there can be no assurances that we will fully realize the anticipated savings from reductions in personnel, improve our asset quality profile, reduce our risk, enhance our regulatory infrastructure or successfully balance the impacts of a rising rate environment and reducing risk on the balance sheet with deposit generation, product and service innovations and managed loan growth or that the Company is in the later stages of its transition.We caution that such statements are subject to a number of uncertainties, including those detailed under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Form 10-K for the fiscal year ended December 31, 2012, its Form 10-Qs for the quarters ended March 31, 2013 and June 30, 2013, and in other filings made pursuant to the Securities Exchange Act of 1934, as amended.Therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Non-GAAP Financial Measures (Unaudited) This news release references tax-equivalent interest income. Tax-equivalent interest income is a non-GAAP financial measure. Tax-equivalent interest income assumes a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September 30, 2013, June 30, 2013, March 31, 2013, and December 31, 2012 and September 30, 2012 were $167 thousand, $175 thousand, $212 thousand, $210 thousandand $212 thousand, respectively. The fully taxable equivalent adjustments for the nine months ended September 30, 2013 and September 30, 2012 were $554 thousand and $661 thousand, respectively. This release also references tangible book value per common share.Tangible book value per common share is a non-GAAP financial measure.Tangible book value per common share is a ratio of tangible equity, shareholder’s equity less intangible assets, to outstanding common shares.Intangible assets at September 30, 2013, June 30, 2013, March 31, 2013, December 31, 2012, and September 30, 2012 were $39.4 million, $40.0 million, $40.5 million, $41.5 million, and $42.4 million, respectively. Tax-equivalent interest income The following reconciles net interest income to net interest income on a fully taxable equivalent basis using a 35% tax rate for the three months ended September 30, 2013, June 30, 2013, March 31, 2013, December 31, 2012, and September 30, 2012 and nine months ended September 30, 2013 and September 30, 2012. For Three Months Ended: September 30, 2013 June 30, 2013 March 31, 2013 December 31, 2012 September 30, 2012 Net interest income $ Effect of tax exempt income Net interest income, tax equivalent basis $ For Nine Months Ended: September 30, 2013 Net interest income $ Effect of tax exempt income 661 Net interest income, tax equivalent basis $ Tangible book value per common share The following reconciles shareholders’ equity to tangible equity by reducing shareholders’ equity by the intangible asset balance at September 30, 2013, June 30, 2013, March 31, 2013, December 31, 2012, and September 30, 2012. September 30, 2013 June 30, 2013 March 31, 2013 December 31, 2012 September 30, 2012 Tangible book value per common share: Shareholders’ equity $ Less: Intangible assets Tangible equity $ Common stock Less: Treasury stock Total outstanding shares Tangible book value per common share: $ SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Profitability for the period: Net interest income $ Provision for loan losses ) Non-interest income Non-interest expense (Loss) income before income taxes ) ) ) Net (loss) income ) ) ) Net (loss) income available to common shareholders $ ) $ $ ) $ ) Financial ratios: Return on average assets(1) % Return on average equity(1) % Return on average tangible equity(1),(2) % Net interest margin(1) % Efficiency ratio % (Loss) earnings per common share: Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Average equity to average assets % September 30, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Loans held-for-sale Investments Borrowings Junior subordinated debentures Shareholders’ equity Credit quality and capital ratios: Allowance for loan losses to gross loans held-for- investment % % % Non-performing loans held-for-investment to gross loans held-for-investment % % % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % % % Allowance for loan losses to non-performing loans held-for-investment % % % Total capital (to risk-weighted assets) (3): Sun Bancorp, Inc. % % % Sun National Bank % % % Tier 1 capital (to risk-weighted assets) (3): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage ratio: Sun Bancorp, Inc. % % % Sun National Bank % % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the three and nine months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) September 30, 2013 capital ratios are estimated, subject to regulatory filings. SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) September 30, 2013 December 31, 2012 ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Investment securities available for sale (amortized cost of $412,088 and $439,488 at September 30, 2013 and December 31, 2012, respectively) Investment securities held to maturity (estimated fair value of $711 and $960 at September 30, 2013 and December 31, 2012, respectively) Loans receivable (net of allowance for loan losses of $48,854 and $45,873 at September 30, 2013 and December 31, 2012, respectively) Loans held-for-sale, at lower of cost or market - Loans held-for-sale, at fair value Restricted equity investments, at cost Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets Deferred taxes, net - Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Obligations under capital lease Junior subordinated debentures Deferred taxes, net - Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 200,000,000 shares authorized; 88,617,863 shares issued and 86,549,666 shares outstanding at September 30, 2013; 88,300,637 shares issued and 86,193,914 shares outstanding at December 31, 2012 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive (loss) income ) Deferred compensation plan trust ) ) Treasury stock at cost,2,068,197 shares atSeptember 30, 2013; and 2,106,723 shares at December 31, 2012 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months EndedSeptember 30, For the Nine Months EndedSeptember 30, INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES ) Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Mortgage banking revenue, net Gain on sale of investment securities 2 - Investment products income BOLI income Derivative credit valuation adjustment ) Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Commission expense Occupancy expense Equipment expense Amortization of intangible assets Data processing expense Professional fees Insurance expenses Advertising expense Problem loan expense Real estate owned expense, net Office supplies expense Other Total non-interest expense (LOSS) INCOME BEFORE INCOME TAXES ) ) ) INCOME TAX BENEFIT - ) - NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ ) $ ) Basic (loss) earnings per share $ ) $ $ ) $ ) Diluted (loss) earnings per share $ ) $ 0.01 $ ) $ ) Weighted average shares – basic Weighted average shares - diluted SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q3 Q2 Q1 Q4 Q3 Balance sheet at quarter end: Cash and cash equivalents $ Investment securities Loans held-for-investment: Commercial and industrial Home equity Second mortgage Residential real estate Other Total gross loans held-for-investment Allowance for loan losses ) Net loans held-for-investment Loans held-for-sale Goodwill Intangible assets Total assets Total deposits Federal funds purchased - Securities sold under agreements to repurchase- customers Advances from FHLBNY Securities sold under agreements to repurchase- FHLBNY - Obligations under capital lease Junior subordinated debentures 92,786 Total shareholders' equity Quarterly average balance sheet: Loans(1): Commercial and industrial $ Home equity Second mortgage Residential real estate Other Total gross loans Securities and other interest-earning assets Total interest-earning assets Total assets Non-interest-bearing demand deposits Total deposits Total interest-bearing liabilities Total shareholders' equity Capital and credit quality measures: Total capital (to risk-weighted assets) (2): Sun Bancorp, Inc. % Sun National Bank % Tier 1 capital (to risk-weighted assets) (2): Sun Bancorp, Inc. % Sun National Bank % Leverage ratio: Sun Bancorp, Inc. % Sun National Bank % Average equity to average assets % Allowance for loan losses to total gross loans held-for-investment % Non-performing loans held-for-investment to gross loans held-for-investment % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % Allowance for loan losses to non-performing loans held-for-investment % Other data: Net recoveries (charge-offs) ) ) Non-performing assets: Non-accrual loans $ Non-accrual loans held-for-sale - Troubled debt restructurings, non-accrual Troubled debt restructurings, held-for-sale - Loans past due 90 days and accruing - Real estate owned, net Total non-performing assets $ (1) Average balances include non-accrual loans and loans held-for-sale. (2) September 30, 2013 capital ratios are estimated, subject to regulatory filings. SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share amounts) Q3 Q2 Q1 Q4 Q3 Profitability for the quarter: Tax-equivalent interest income $ Interest expense Tax-equivalent net interest income Tax-equivalent adjustment Provision for loan losses ) Non-interest income Non-interest expense excluding amortization of intangible assets Amortization of intangible assets (Loss) Income before income taxes ) ) Income tax benefit - ) Net (loss) income ) ) Net (loss) income available to common shareholders $ ) $ $ $ ) $ Financial ratios: Return on average assets (1) % Return on average equity (1) % Return on average tangible equity (1),(2) % Net interest margin (1) % Efficiency ratio 114.38 % Per share data: (Loss) income per common share: Basic $ ) $ $ $ ) $ Diluted $ ) $ $ $ ) $ Book value $ Tangible book value $ Average basic shares Average diluted shares Non-interest income: Service charges on deposit accounts $ Mortgage banking revenue, net Net gain (loss) on sale of investment securities 2 ) ) - Investment products income BOLI income Derivative credit valuation adjustment ) 6 ) ) ) Other income Total non-interest income $ Non-interest expense: Salaries and employee benefits $ Commission expense 2,001 2,556 Occupancy expense Equipment expense Amortization of intangible assets 540 541 921 922 Data processing expense Professional fees Insurance expense Advertising expense Problem loan costs Real estate owned expense, net Office supplies expense Other expense Total non-interest expense $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances 349,386 12 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net 39,717 Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - - - 4 FHLBNY advances - - - 22 Securities sold under agreements to repurchase- customers - - 2 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits 504,936 Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September 30, 2013 and 2012 were $167 thousand and $212 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Nine Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) Interest-earning bank balances 44 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - - - 19 FHLBNY advances 41 Securities sold under agreements to repurchase- customers 2 6 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the nine months ended September 30, 2013 and 2012 were $554 thousand and $661 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, 2013 June 30, 2013 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - Securities sold under agreements to repurchase- customers - - 1 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September 30, 2013 and June 30, 2013 were $167 thousand and $175 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets.
